                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: BOSTON SCIENTIFIC CORP.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                                 MDL 2326

-------------------------------------------------
THIS DOCUMENT RELATES TO

Sherry Ann Kocsis, et al. v. Boston Scientific Corp.                   2:18-cv-01148


                            MEMORANDUM OPINION AND ORDER

         Pending is Defendant’s Motion to Dismiss with Prejudice, filed by Boston

Scientific Corporation (“BSC”) on November 16, 2018. [ECF No. 6]. BSC asserts that

plaintiffs’ case should be dismissed with prejudice for failure to comply with court

orders, including the failure to timely provide a Plaintiff Fact Sheet (“PFS”) in

violation of Pretrial Order Numbers 16 and 196. Plaintiffs, who are pro se, filed an

untimely response on December 10, 2018. Plaintiffs state that they never received a

request for a PFS and in any event, submitting to the current MDL procedure would

undermine the plaintiffs’ individual right to procedural due process, guaranteed by

the Fifth Amendment’s Due Process Clause. [ECF No. 7].

         At the outset, the court notes that despite their objections, it was plaintiffs who

chose to file their action directly into the MDL here in West Virginia. Furthermore,

by Pretrial Order entered on October 31, 2018, in plaintiffs’ case, plaintiffs were

required to serve a PFS by November 15, 2018. [ECF No. 5]. The court finds, pursuant

to Rules 16 and 37 of the Federal Rules of Civil Procedure and after weighing the
factors identified in Wilson v. Volkswagen of Am., Inc., 561 F.2d 494, 503-06 (4th Cir.

1977), that this case should be dismissed without prejudice for plaintiffs’ failure to

serve a PFS.

      Therefore, the court ORDERS that the motion to dismiss [ECF No. 6] is

GRANTED in part to the extent BSC seeks dismissal and DENIED in part insofar as

BSC seeks dismissal with prejudice. The court ORDERS that BSC is dismissed

without prejudice. No other defendants remain, and the case is stricken from the

docket and closed.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and to the plaintiffs via certified mail, return receipt, and regular mail at their last

known address.

                                         ENTER:        October 28, 2019




                                            2
